610 F.2d 648
Harry LEWIS, Plaintiff-Appellant,v.TRANSAMERICA CORP. et al., Defendant-Appellees.
No. 75-1285.
United States Court of Appeals,Ninth Circuit.
Dec. 11, 1979.

1
Before BROWNING and WALLACE, Circuit Judges, and EAST,* District judge.


2
On November 13, 1979, the Supreme Court of the United States issued its opinion in Transamerica Mortgage Advisors, Inc. v. Lewis, --- U.S. ----, 100 S.Ct. 242, 62 L.Ed.2d 146, affirming in part, reversing in part, and remanding the decision of this court, 575 F.2d 237.


3
IT IS HEREBY ORDERED that this case be remanded to the district court for further proceedings consistent with the Supreme Court's opinion.



*
 Honorable William G. East, Senior United States District Judge for the District of Oregon, sitting by designation